02-11-246-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00246-CR
 
 



Tenisha latrice reynolds


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
------------
FROM criminal
district court no. 1 OF tarrant COUNTY
------------
MEMORANDUM
OPINION[1]
----------
Pursuant
to a plea bargain, the trial court convicted Appellant Tenisha Latrice Reynolds
upon her plea of guilty to the state jail felony of prostitution with three or
more prior convictions and sentenced her to seven months’ confinement.[2] 
Appellant filed a timely notice of appeal.
The
trial court’s certification states that this is a plea-bargained case and that
Appellant has no right of appeal and that Appellant has waived the right of
appeal.  Accordingly, we informed Appellant by letter on June 24, 2011, that
this case was subject to dismissal unless she or any party showed grounds for
continuing the appeal on or before July 5, 2011.[3] 
We have received no response.
Accordingly,
we dismiss this appeal,[4]
and we deny Appellant’s counsel’s motion to withdraw.
 
PER
CURIAM
PANEL: 
DAUPHINOT, GARDNER, and WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
July 28, 2011




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Penal Code
Ann. § 43.02(c) (West 2011).


[3]See Tex. R. App. P.
25.2(a)(2), (d).


[4]See Tex. R. App. P.
25.2(d), 43.2(f).